Chapman, J.
We think the ruling of the judge that the ac tian was prematurely commenced was correct. The transfer made by the book-keeper without the defendant’s knowledge could not bind him.
But it appears further that Hilton & Gore afterwards paid the amount thus transferred to the defendant; and the plaintiffs contend that his receipt of the amount was a ratification of the transfer, and takes away the objection which is urged against the action. It is true that it was a ratification of the transfer; but the consequence contended for does not follow. The cause of action did not accrue till the ratification was actually made. Until that time, the defendant had done no act which would make him liable to a suit. What had been done by others did not bind him. This action thus appears to have been pending for several days while the plaintiffs had no cause of action ; and the objection that it was prematurely brought must prevail.
But the plaintiffs further contend that the defendant is estopped by the letters that passed between the parties to deny that the balance was paid by Hilton & Gore to him. The first of these letters is from Hilton & Gore to the plaintiffs, dated December 7, 1859, sending them an account of sales of goods consigned by the plaintiffs and the defendant, and thereby treating both parties as consignors. It informs them, among other things, that the defendant requests them to place the balance to his credit, because he is soon to visit the plaintiffs and settle. They also wrote to the defendant, refusing to place it to his account without the consent of the plaintiffs. On the 10th of December the defendant wrote to Hilton & Gore expressing dissatisfaction, but advising them to let the account stand as it *417was. On the 12th they replied, saying they had so written to the plaintiffs that they would think it did stand to his credit, but promising at any rate not to pay the drafts of the plaintiffs without the consent of the defendant. On the 20th of January they wrote to the plaintiffs again, saying that they could not pay their draft without the defendant’s consent. But there was not in any of these letters any agreement that the account should be transferred to the credit of the defendant, or any affirmation that it had been thus transferred. There is, therefore, nothing to estop either party from averring the truth.

jExceptions overruled.